Exhibit 10.1

 

LOAN AMENDMENT AGREEMENT

 

This Loan Amendment Agreement dated as of May 16, 2008 (this “Agreement”), is
made by and among General Electric Capital Corporation (“GE Capital”), Oxford
Finance Corporation (“Oxford” and, together with GE Capital, “Lenders”) and
Favrille, Inc. a Delaware corporation (“Borrower”).

 

WITNESSETH:

 

WHEREAS, GE Capital and Borrower are parties to that certain Master Security
Agreement dated as of December 30, 2005 as amended by an Amendment No. 1 dated
as of December 30, 2005, pursuant to which GE Capital made a series of loans
(the “GE Loans”) to Borrower arising under and evidenced by a series of
promissory notes delivered by Borrower to GE Capital (the foregoing Master
Security Agreement, the promissory notes, this Agreement, and any other
documents evidencing or relating to the obligations arising thereunder, as any
such documents may have been amended, restated, modified or supplemented from
time to time, are hereafter referred to as the “GE Loan Documents”), which GE
Loans are secured by a security interest in certain property owned by Borrower
(the “GE Collateral”); and

 

WHEREAS, Oxford and Borrower are parties to that certain Master Security
Agreement dated as of July 26, 2004, as amended by an Amendment No.1 dated
December 29, 2004, and further amended by Amendment No.2 dated as of June 16,
2005, and further amended by Amendment No. 3 dated as of December 30, 2005,
pursuant to which Oxford made a series of loans (the “Oxford Loans”) to Borrower
arising under and evidenced by a series of promissory notes delivered by
Borrower to Oxford (the foregoing Master Security Agreement, the promissory
notes, this Agreement, and any other documents evidencing or relating to the
obligations arising thereunder, as any such documents may have been amended,
restated, modified or supplemented from time to time, are hereafter referred to
as the “Oxford Loan Documents”), which Oxford Loans are secured by a security
interest in certain property owned by Borrower (the “Oxford Collateral”); and

 

WHEREAS, the GE Loan Documents Master Security Agreement dated as of July 26,
2004, as amended by an Amendment No.1 dated December 29, 2004, and further
amended by Amendment No.2 dated as of June 16, 2005, and further amended by
Amendment No. 3 dated as of December 30, 2005 (the “GE Letter of Credit
Covenant”); and

 

WHEREAS, the Oxford Loan Documents include a covenant that requires Borrower to
cause the issuance of a standby letter of credit to Oxford in the event that
Borrower’s unrestricted cash equivalents in certain deposit accounts fall below
$15,000,000 (the “Oxford Letter of Credit Covenant”); and

 

WHEREAS, Borrower has requested that each Lender agree to reduce the $15,000,000
figure in its respective covenant to $14,500,000; and

 

WHEREAS, each Lender is willing to do so on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:

 

STATEMENT OF TERMS

 


.1             AMENDMENT OF GE LETTER OF CREDIT COVENANT; PAYMENT OF AMENDMENT
FEE.  GE CAPITAL AND BORROWER HEREBY AGREE THAT THE GE LETTER OF CREDIT COVENANT
IS HEREBY AMENDED TO DELETE THE REFERENCE TO “$15,000,000” AND TO REPLACE IT
WITH “$14,500,000.”  OTHER THAN SUCH SPECIFIC AMENDMENT, ALL OF THE TERMS AND
CONDITIONS APPLICABLE TO


 

--------------------------------------------------------------------------------



 


THE GE LETTER OF CREDIT COVENANT REMAIN IN FULL FORCE AND EFFECT AND ARE NOT
MODIFIED BY THIS AGREEMENT.  IN CONSIDERATION OF GE CAPITAL AGREEING TO THE
FOREGOING, BORROWER AGREES TO PAY GE CAPITAL A FEE IN THE AMOUNT OF $16,693.42
(THE “GE CAPITAL AMENDMENT FEE”).  THE GE CAPITAL AMENDMENT FEE SHALL BE
FULLY-EARNED UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND SHALL
CONSTITUTE PART OF THE OBLIGATIONS OF BORROWER TO GE CAPITAL SECURED BY THE GE
CAPITAL COLLATERAL.  THE GE CAPITAL AMENDMENT FEE SHALL BE PAID BY BORROWER TO
GE CAPITAL BY WIRE TRANSFER ON JUNE 2, 2008.


 


.2             AMENDMENT OF OXFORD LETTER OF CREDIT COVENANT; PAYMENT OF
AMENDMENT FEE.  OXFORD AND BORROWER HEREBY AGREE THAT THE OXFORD LETTER OF
CREDIT COVENANT IS HEREBY AMENDED TO DELETE THE REFERENCE TO “$15,000,000” AND
TO REPLACE IT WITH “$14,500,000.”  OTHER THAN SUCH SPECIFIC AMENDMENT, ALL OF
THE TERMS AND CONDITIONS APPLICABLE TO THE OXFORD LETTER OF CREDIT COVENANT
REMAIN IN FULL FORCE AND EFFECT AND ARE NOT MODIFIED BY THIS AGREEMENT.  IN
CONSIDERATION OF OXFORD AGREEING TO THE FOREGOING, BORROWER AGREES TO PAY OXFORD
A FEE IN THE AMOUNT OF $13,306.58 (THE “OXFORD AMENDMENT FEE”).  THE OXFORD
AMENDMENT FEE SHALL BE FULLY-EARNED UPON THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND SHALL CONSTITUTE PART OF THE OBLIGATIONS OF BORROWER TO OXFORD
SECURED BY THE OXFORD COLLATERAL.  THE OXFORD AMENDMENT FEE SHALL BE PAID BY
BORROWER TO OXFORD BY WIRE TRANSFER ON JUNE 2, 2008.


 


.3             GE LOAN DOCUMENTS AND OXFORD LOAN DOCUMENTS ARE SEPARATE AND
DISTINCT.  THE PARTIES ACKNOWLEDGE THAT THEY ARE ENTERING INTO A SINGLE
AGREEMENT MODIFYING THE GE LOAN DOCUMENTS AND THE OXFORD LOAN DOCUMENTS SOLELY
FOR ADMINISTRATIVE CONVENIENCE.  BY ENTERING INTO THIS AGREEMENT, NEITHER GE
CAPITAL NOR OXFORD IS ACQUIRING OR UNDERTAKING ANY RIGHTS OR OBLIGATIONS UNDER
THE LOAN DOCUMENTS OF THE OTHER LENDER.  THE PARTIES HERETO AGREE THAT THE GE
LOAN DOCUMENTS AND THE OXFORD LOAN DOCUMENTS SHALL REMAIN SEPARATE AND DISTINCT
LEGAL OBLIGATIONS OF THE PARTIES THERETO.  NOTHING HEREIN SHALL PREVENT OR
INHIBIT EITHER GE CAPITAL OR OXFORD FROM ENTERING INTO ANY FUTURE AMENDMENT,
WAIVER, CONSENT, OR OTHER AGREEMENT WITH BORROWER UNDER ITS RESPECTIVE LOAN
DOCUMENTS AND EACH LENDER RESERVES ITS RIGHTS TO DO SO; PROVIDED THAT NOTHING
HEREIN IS INTENDED TO ALTER THE TERMS OF THE INTERCREDITOR AGREEMENT BETWEEN GE
CAPITAL AND OXFORD WHICH SHALL CONTINUE IN EFFECT ON THE TERMS SET FORTH
THEREIN.


 


.4             ACKNOWLEDGEMENT OF OBLIGATIONS.  EXCEPT AS EXPRESSLY MODIFIED,
CONSENTED TO, OR WAIVED UNDER THIS AGREEMENT, BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS, AND RATIFIES ALL OF THE TERMS AND CONDITIONS SET FORTH IN, AND ALL OF
ITS OBLIGATIONS UNDER, EACH OF THE GE LOAN DOCUMENTS AND THE OXFORD LOAN
DOCUMENTS.  ALL AMOUNTS OWED BY BORROWER TO THE RESPECTIVE LENDER THEREUNDER ARE
UNCONDITIONALLY OWING BY BORROWER, WITHOUT OFFSET, DEFENSE, OR COUNTERCLAIM OF
ANY KIND.


 


.5             BINDING EFFECT OF DOCUMENTS.  BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS, AND AGREES THAT: (A) EXCEPT AS OTHERWISE MODIFIED BY THE TERMS OF THIS
AGREEMENT, EACH OF THE GE LOAN DOCUMENTS AND THE OXFORD LOAN DOCUMENTS HAS BEEN
DULY EXECUTED AND DELIVERED BY BORROWER, AND EACH IS IN FULL FORCE AND EFFECT AS
OF THE DATE HEREOF; (B) THE AGREEMENTS AND OBLIGATIONS OF BORROWER CONTAINED IN
SUCH DOCUMENTS AND IN THIS AGREEMENT CONSTITUTE THE LEGAL, VALID, AND BINDING
OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, AND BORROWER HAS NO VALID DEFENSE TO THE ENFORCEMENT OF SUCH
OBLIGATIONS; AND (C) EACH LENDER IS AND SHALL BE ENTITLED TO THE RIGHTS,
REMEDIES, AND BENEFITS PROVIDED IN ITS LOAN DOCUMENTS AND APPLICABLE LAW.


 


.6             EXPENSES.  BORROWER AGREES TO REIMBURSE EACH LENDER FOR ALL
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS FEES, INCURRED BY
SUCH LENDER IN CONNECTION WITH (A) BORROWER’S REQUEST FOR AN AMENDMENT OR WAIVER
WITH RESPECT TO THE GE CAPITAL LETTER OF CREDIT COVENANT AND THE OXFORD LETTER
OF CREDIT COVENANT, (B) THE NEGOTIATION, DOCUMENTATION, AND IMPLEMENTATION OF
THIS AGREEMENT, AND (C) ANY SUBSEQUENT REQUEST BY BORROWER FOR A FURTHER
AMENDMENT OR WAIVER WITH RESPECT TO THE GE CAPITAL LETTER OF CREDIT COVENANT AND
THE OXFORD LETTER OF CREDIT COVENANT OR ANY OTHER PROVISION OF THE GE CAPITAL
LOAN DOCUMENTS OR THE OXFORD LOAN DOCUMENTS.  THE COSTS AND EXPENSES REFERRED TO
IN THE FOREGOING CLAUSES (A) AND (B) ARE HEREAFTER REFERRED TO AS THE “CURRENT
LENDER COSTS.”  THE COSTS AND EXPENSES REFERRED TO IN THE FOREGOING CLAUSE
(C) ARE HEREAFTER REFERRED TO AS THE “FUTURE LENDER COSTS.”  BORROWER AGREES TO
PAY TO EACH LENDER ITS CURRENT LENDER COSTS BY WIRE TRANSFER ON JUNE 2, 2008;
PROVIDED THAT THE APPLICABLE LENDER HAS INVOICED BORROWER FOR SUCH CURRENT
LENDER COSTS ON OR BEFORE MAY 28, 2008.  ANY OTHER CURRENT LENDER COSTS AND ALL
FUTURE LENDER COSTS SHALL BE PAID TO THE APPLICABLE LENDER WITHIN FIVE BUSINESS
DAYS OF SUCH LENDER INVOICING BORROWER THEREFOR.


 


.7             FURTHER ASSURANCES.  BORROWER AGREES THAT IT SHALL, AT ITS OWN
EXPENSE AND UPON THE REASONABLE WRITTEN REQUEST OF A LENDER, DULY EXECUTE AND
DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED, TO SUCH LENDER SUCH FURTHER
DOCUMENTS AND DO AND CAUSE TO BE DONE SUCH FURTHER ACTS AS MAY BE NECESSARY OR
PROPER IN THE REASONABLE OPINION OF SUCH LENDER TO CARRY OUT MORE EFFECTIVELY
THE PROVISIONS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

--------------------------------------------------------------------------------


 


.8             GENERAL REPRESENTATIONS AND WARRANTIES.  TO INDUCE EACH LENDER TO
ENTER INTO THIS AGREEMENT, BORROWER HEREBY REPRESENTS AND WARRANTS TO EACH
LENDER THAT: (A) EACH REPRESENTATION AND WARRANTY OF BORROWER SET FORTH IN THE
GE LOAN DOCUMENTS AND THE OXFORD LOAN DOCUMENTS IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF (EXCEPT TO THE EXTENT THAT ANY
SUCH REPRESENTATION OR WARRANTY EXPRESSLY RELATES TO A PRIOR SPECIFIC DATE OR
PERIOD, IN WHICH CASE IT IS TRUE AND CORRECT AS OF SUCH PRIOR DATE OR PERIOD);
(B) NO DEFAULT HAS OCCURRED AND IS CONTINUING AS OF THIS DATE UNDER THE GE LOAN
DOCUMENTS OR THE OXFORD LOAN DOCUMENTS; (C) BORROWER HAS THE POWER AND IS DULY
AUTHORIZED TO ENTER INTO, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE GE LOAN DOCUMENTS AND THE
OXFORD LOAN DOCUMENTS; AND (D) THIS AGREEMENT AND EACH OF THE GE LOAN DOCUMENTS
AND THE OXFORD LOAN DOCUMENTS IS THE LEGAL, VALID AND BINDING OBLIGATION OF
BORROWER ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


.9             CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE UPON THE SATISFACTION (OR WAIVER BY BOTH
LENDERS IN THE SOLE DISCRETION OF EACH) OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT (THE “AGREEMENT EFFECTIVE DATE”):


 

.A                                   EACH LENDER SHALL HAVE RECEIVED ONE OR MORE
COUNTERPARTS OF THIS AGREEMENT DULY EXECUTED AND DELIVERED BY BORROWER AND EACH
OTHER PERSON PARTY HERETO, TOGETHER WITH SUCH OTHER DOCUMENTS, IF ANY, AS EITHER
LENDER SHALL SPECIFY.

 


.10           RELEASE.  BORROWER HEREBY RELEASES, REMISES, ACQUITS AND FOREVER
DISCHARGES EACH LENDER AND EACH OF THEIR EMPLOYEES, AGENTS, REPRESENTATIVES,
CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS, PARTNERS,
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS,
SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF
ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN
EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER OR THINGS
DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES PRIOR TO AND
INCLUDING THE AGREEMENT EFFECTIVE DATE, WHICH ARISES OUT OF OR IS CONNECTED TO
THE GE LOAN DOCUMENTS AND THE OXFORD LOAN DOCUMENTS (COLLECTIVELY, THE “RELEASED
MATTERS”).  BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE
INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES
ARISING IN CONNECTION WITH THE RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party.  By entering into this release, Borrower
recognizes that no facts or representations are ever absolutely certain and it
may hereafter discover facts in addition to or different from those which it
presently knows or believes to be true, but that it is the intention of Borrower
to hereby to fully, finally and forever settle and release all matters, disputes
and differences, known or unknown, suspected or unsuspected.  Accordingly, if
Borrower should subsequently discover that any fact that it relied upon in
delivering this release was untrue, or that any understanding of the facts was
incorrect, Borrower shall not be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever.  Borrower acknowledges that it is not relying upon and
has not relied upon any representation or statement made by either Lender with
respect to the facts underlying this release or with regard to Borrower’s rights
or asserted rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to each Lender to enter into this Agreement and that neither Lender
would not have done so but for its expectation that such release is valid and
enforceable in all events.

 


.11           CONTINUING EFFECT OF DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED,
AMENDED, OR WAIVED HEREBY, THE PROVISIONS OF EACH OF THE GE LOAN DOCUMENTS AND
THE OXFORD LOAN DOCUMENTS, AND THE LIENS GRANTED THEREUNDER, ARE AND SHALL
REMAIN IN FULL FORCE AND EFFECT.


 

--------------------------------------------------------------------------------


 


.12           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME DOCUMENT.  ANY SIGNATURE
DELIVERED BY A PARTY VIA FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED TO
BE AN ORIGINAL SIGNATURE HERETO.


 


.13           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.


 

[Remainder of Page Intentionally Left Blank; Signatures Begin on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

 

FAVRILLE, INC.

 

 

 

By:

/s/ Tamara A. Seymour

 

Name:

  Tamara A. Seymour

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Scott Towers

 

Name:

  Scott Towers

 

Title:

  Duly Authorized Signatory

 

 

 

 

 

 

 

OXFORD FINANCE CORPORATION

 

 

 

By:

/s/ T. A. Lex

 

Name:

  T. A. Lex

 

Title:

    COO

 

--------------------------------------------------------------------------------